DOWDELL, J.
The bill in this case is filed under section 809 et seq. of the Code of 1896 to quiet title to land. The answer of the respondent denies the allegations of the bill. The cause was heard on the pleadings and proof, and the final decree rendered in favor of the complainant.
The evidence of the complainant showed the legal title to the land to be in the complainant, the only possession being such as the legal title drew to it — a constructive possession under the law. The claim of the respondent was that of actual possession under color of title. In support of this claim the evidence of the respondent showed that the respondent went into the *515actual possession of the land in controversy under a purchase, with a deed from the vendor to the respondent-describing the particular land, in 1861. The respondent’s evidence further showed that at that time and for a number of years he had a part of the land in cultivation, which he either cultivated himself or rented to tenants; that after the cabin on the land and the fence that inclosed the cultivated portion were destroyed he continued to exercise various acts of ownership, such as getting rail and board timber and firewood off of the land, and warning trespassers away, and paying taxes on the land, all the while claiming the land as his own; that a short while before the filing of the hill he told the complainant’s agent that the land was his.
It is not necessary to show such character of adverse possession as would ripen into a title, but such possession as would amount to a disputed, possession. On the evidence, if the cases of Randle v. Daughdrill, 142 Ala. 490, 39 South. 162, Lyon v. Arndt, 142 Ala. 486, 38 South. 242, and Ladd v. Powell, 144 Ala. 408, 39 South. 46, are to be adhered to, the complainant’s bill cannot he maintained. This evidence was practically without dispute, and we think clearly showed an actual possession, and, under the cases cited above, what is termed a “disputed possession.” It follows that the decree of the chancellor must be reversed, and one will he here rendered dismissing the hill.
Beversed and rendered.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.